DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	An amendment was filed on 09/13/2021.

					Withdrawn Objection(s) andRejection(s)
	The rejections under 35 USC 102(a)(2) and 35 USC 103 over US PGPUB 2013/14356 A1 (Cady et al) are withdrawn in view of applicant’s amendment. 
	The objection to the title is also withdrawn due to the amendment of 09/13/2021.

					Maintained Rejection
	
Claim(s) 1, 3 and  9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camargo et al (Drug Development and Industrial Pharmacy, 2013).
	Camargo et al disclose an implant comprising ivermectin and poly(lactic acid) (see Abstract). Loading of ivermectin into the particles is at a concentration between 7% and 24% (see page 5, col. 1, last paragraph). The solvent is evaporated and diffuses out of the polymer containing  ivermectin in the process of formation. Implants are formed by solvent extraction, and the formed implant typically has very little solvent left after it is formed. The instant claims are anticipated by Camargo et al.


Response to Arguments
09/13/2021 have been fully considered but they are not persuasive. 

Applicant argues the applicant of Camargo  does not teach a solid injectable veterinary implant, and that in situ  implants are liquid when administered, and only solidify after administration. While this Examiner does not argue this fact, it must be pointed out that the claims make no mention of the timing for solidification of the formed implant. The implant of Camargo forms a solid with very little solvent left in the solid mass (see Abstract, Materials and Methods, Results and Discussion). In reviewing the claims, the limitation of “solid implant” is met at the time of implant formation. Therefore the claims are anticipated.

Conclusion
	No claims are allowed. Claims 4, 7, 8 and 10 are objected to as dependent upon a rejected base claim.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz